ON MOTION FOR REHEARING
PER CURIAM.
Appellant seeks rehearing and points out that in determining the merits of •this appeal the Court affirmed the deputy’s order below in its entirety which included disposition of an issue raised by appellants and that was conceded by appellee in her brief to be reversible error. Appellants’ Motion is well taken.
In appellee’s previous appearance before this Court, Duval-Bibb Company v. Mary Price, 402 So.2d 552 (Fla. 1st DCA 1980), we vacated the deputy’s finding that the employer fired appellee in violation of Section 440.205, Florida Statutes (1979) because there was a lack of proper notice as to the violation. Again that issue is raised and again the deputy erred in his same finding.
Rehearing is granted and we vacate our previous Per Curiam Affirmance. We reverse the deputy’s order that the employer violated Section 440.205 as we find, and the parties acknowledge, that there was inadequate notice that the issue was to be considered at the hearing. Otherwise, the deputy’s order is affirmed.
ROBERT P. SMITH, Jr., C. J., LARRY G. SMITH and WIGGINTON, JJ., concur.